DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 1, August 6, October 26, and December 2 of 2021 were filed after the mailing date of the application on March 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] on p. 2 of Applicant’s disclosure recites “This application is a continuation of and claims priority of U.S. Application No. 16/930,841, filed July 16, 2020, which is a continuation of U.S. Application No. 16/880,338, filed May 21, 2020…”  These applications have been patented, and thus, Applicant’s disclosure needs to be amended to recite the patent numbers instead.  Thus, paragraph [0001] on p. 2 of Applicant’s disclosure should instead recite “This application is a continuation of and claims priority of U.S. Patent No. 10,943,325, issued on March 9, 2021, which is a continuation of U.S. Patent No. 11,164,281, issued on November 2, 2021…”
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,943,325 in view of Bebee (US010409560B1).
6.	As per Claim 23, the limitations of Claim 23 are covered by the limitations of patent Claim 1, as shown in the table below.
However, the patent claims do not recite that the matrix multiply is a sparse matrix multiply.  However, Bebee teaches triggering execution of a compute kernel on the graphics processor (GPU-based platform, compute kernel, col. 7, lines 53-57), wherein the compute kernel performs a sparse matrix multiply operation on the subset of elements of the matrices (primtives may include an SpMV primitive (for sparse matrix vector multiplication), SpMM (for sparse matrix-matrix multiplication), and/or a primitive implementing a convolution operation, col. 5, lines 2-8), and the machine learning framework (machine learning, col. 1, lines 24-27) enables the compute kernel (col. 7, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the matrix multiply is a sparse matrix multiply as suggested by Bebee.  It is well-known in the art that large sparse matrices are common in general and especially in applied machine learning.
7.	As per Claim 24, the limitations of Claim 24 are covered by the limitations of patent Claim 2.
However, the patent claims do not recite that the matrix multiply operation is a sparse matrix multiply operation.  However, Bebee teaches this, as discussed in the rejection for Claim 23.

9.	As per Claim 27, the limitations of Claim 27 are covered by the limitations of patent Claim 4.
However, the patent claims do not recite that the matrix multiply operation is a sparse matrix multiply operation.  However, Bebee teaches this, as discussed in the rejection for Claim 23.
10.	As per Claim 28, the limitations of Claim 28 are covered by the limitations of patent Claim 6.  As per Claims 29-33, these claims are similar in scope to Claims 23-27 respectively, and therefore are rejected under the same rationale.  
11.	As per Claim 34, the limitations of Claim 34 are covered by the limitations of patent Claim 7.
However, the patent claims do not recite that the matrix multiply operation is a sparse matrix multiply operation.  However, Bebee teaches this, as discussed in the rejection for Claim 23.
12.	As per Claim 35, Claim 35 is similar in scope to Claim 28, and therefore is rejected under the same rationale.  As per Claims 36-41, these claims are similar in scope to Claims 23-27 and 34 respectively, and therefore are rejected under the same rationale.  As per Claim 42, Claim 42 is similar in scope to Claim 28, and therefore is rejected under the same rationale.  As per Claim 43, Claim 43 is similar in scope to Claim 23, and therefore is rejected under the same rationale.  As per Claim 44, Claim 44 is similar in scope to Claim 27 and 34, and therefore is rejected under the same rationale.

Claim 23
24
25
26
27
28
29
10,943,325
Claims 1, 5
2
3
1
4
6
7, 11


17/193,658
30
31
32
33
34
35
36
37
38
10,943,325
8
9
7
10
7
12
13, 17
14
15


17/193,658
39
40
41
42
43
44
10,943,325
13
16
13
18
19, 21
20


17/193,658 (Claim 23)
10,943,325 (Claims 1 and 5)
A non-transitory machine-readable medium including instructions which, when executed by one or more processors, cause the one or more processors to perform operations associated with a matrix multiply framework, the matrix multiply framework to facilitate a sparse matrix multiply, the operations comprising:
A non-transitory machine-readable medium including instructions which, when executed by one or more processors, cause the one or more processors to perform operations associated with a machine learning framework, the machine learning framework to facilitate a matrix multiply, the operations comprising: (Claim 1)

Bebee teaches a sparse matrix multiply
loading elements of matrices into a first memory of a graphics processor of the one or more processors,
loading elements of matrices into a first memory of a graphics processor of the one or more processors, (Claim 1)
wherein the first memory is a global memory of the graphics processor;
wherein the first memory is a global memory of the graphics processor; (Claim 1)
transferring a subset of elements of the matrices from the first memory into a second memory of the graphics processor, 
transferring a subset of elements of the matrices from the first memory into a second memory of the graphics processor, (Claim 1)
the second memory local to a set of processing resources of the graphics processor; and
the second memory local to a set of processing resources of the graphics processor; and (Claim 1)
triggering execution of a compute kernel on the graphics processor,
triggering execution of a compute kernel on the graphics processor, (Claim 1)
wherein the compute kernel performs a sparse matrix multiply operation on the subset of elements of the matrices,
wherein the compute kernel performs a matrix multiply operation on the subset of elements of the matrices, (Claim 1)

Bebee teaches a sparse matrix multiply operation

the machine learning framework enables the compute kernel to specify one or more element-wise operations to perform on output of the matrix multiply before the output is transferred to the first memory, (Claim 1)

Bebee teaches the sparse matrix multiply
the one or more element-wise operations including applying an activation function to the output and 
the one or more element-wise operations including applying an activation function to the output (Claim 1)
the matrix multiply framework is to provide a primitive to enable the compute kernel to specify the one or more element-wise operations to perform on the output of the sparse matrix multiply operation.
the machine learning framework is to provide a primitive to enable the compute kernel to specify the one or more element-wise operations to perform on the output of the matrix multiply operation. (Claim 5)

Bebee teaches the sparse matrix multiply operation


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Juffa (US007792895B1) teaches a system configured to perform a tiled matrix multiplication operation (col. 2, lines 53-55).  Juffa teaches global memory configured to store a first source matrix, a second source matrix and a result matrix (col. 2, lines 55-57).  GPU 200 includes streaming multiprocessors.  Each instruction executed by a streaming multiprocessor may perform operations, including read and write operations to the GMEM 202 (col. 5, lines 7-10, 13-16).  CTA copies a source tile 804 from tile row 802 of source matrix 800 from the global memory 202 to the local memory coupled to the streaming multiprocessor (col. 12, lines 62-65).  CTA copies a source tile 824 from tile column 822 of source matrix 820 from the global memory 202 to the local memory coupled to the serial multiprocessor (col. 13, lines 9-11).  To compute 
2.	Maaninen (US 20150199963A1) teaches machine learning [0028].  MAC unit 10 to carry out matrix multiply and add operations.  An activation function unit 12 to apply an activation function to the output of MAC unit 10 [0043].
3.	Jin (US 20180181306A1) teaches storing the HS data generated using the HS wave as HS output 218 in LDS 210 [0041].  Block diagram 200 includes a local data store memory 210 (also referred to as LDS 210) and an off chip memory 212 [0034].  Block diagram 200 of components processing a thread group in a shader engine [0033].  Once CU 202 completes processing an HS wave of a thread group, HS 206 copies the HS output 218 from LDS 210 to global memory 212 [0045].
Ouyang (US009912349B1) teaches one is matrix multiplication, and the other is an element-wise operation such as an activation function (col. 1, lines 34-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611